—Judgment affirmed. Memorandum: County Court properly denied the motion to suppress admissions made by defendant in a post-polygraph interview with police and in a “letter of apology” written to his wife. Although defendant argues that his will was completely overborne by the improper conduct and undue pressure of the police, defendant does not contend that the polygraphist misrepresented the results of the polygraph (see, Matter of Sandra S., 195 AD2d 1070, 1071; People v Melendez, 149 AD2d 918). The polygraphist politely, but repeatedly, impressed upon defendant the importance of telling the truth as a first step in regaining his family’s trust. An examination of the totality of the circumstances surrounding defendant’s confession establishes that the confession was voluntary (see, People v Deskovic, 201 AD2d 579, Iv denied 83 NY2d 1003; People v Henry, 132 AD2d 673, 675).
All concur except Fallon and Davis, JJ., who dissent and vote to reverse in the following Memorandum.